Citation Nr: 1013165	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-28 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse




ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen a previously denied claim for service connection for 
a lumbar spine disability.  

In January 2010, the Veteran and his spouse testified before 
the Board at a personal hearing that was held in Nashville, 
Tennessee.  A transcript of that hearing is of record.

The (reopened) issue of entitlement to service connection 
for a lumbar spine disability is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine 
disability was previously denied in a March 1969 rating 
decision, which found that no back injury had occurred in 
service, although the decision noted chronic back complaints 
and a diagnosis of myositis in service.  

2.  A July 1974 rating decision denied reopening of service 
connection for a back disorder, finding that additional 
evidence did not show a current disability of the back.  The 
Veteran was notified of this decision, but did not enter a 
notice of disagreement with the decision.

3.  The evidence received since the last final denial in 
July 1974 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it relates to a previously 
unestablished fact of current disability of the lumbar 
spine, so raises a reasonable possibility of substantiating 
the claim for service connection for a lumbar spine 
disorder.


CONCLUSIONS OF LAW

1.  The July 1974 rating decision that denied reopening of 
service connection for a lumbar spine disability became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen 
service connection for a lumbar spine disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection for a Low Back Disorder

The RO initially denied the Veteran's claim for service 
connection for a lumbar spine disability in a March 1969 
rating decision, which found no current disability.  The RO 
denied reopening in a July 1974 rating decision.  At the 
time of the last final denial in July 1974, the RO found 
that there was no probative evidence demonstrating that the 
Veteran developed a chronic lumbar spine disability in 
service, or that he had a current diagnosis of a lumbar 
spine disability, and the claim to reopen was denied.  

Although in the March 2008 rating decision currently on 
appeal the RO determined that new and material evidence 
sufficient to reopen service connection for a back 
disability had not been received, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  Thus, the March 1969 and July 1974 
decisions became final because the Veteran did not file a 
timely appeal of either.

The claim for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen in August 2007.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in July 1974 consisted of the Veteran's service 
treatment records that included several service treatment 
entries in 1967 and 1968 that reflect chronic complaints of 
low back pain.  A January 1967 consultation report shows 
complaints of low back pain, diagnosed as myositis to the 
back, which was treated with moist heat and microwave.  A 
February 1967 consultation report reflects a diagnosis of 
mild lumbosacral strain, with home exercises prescribed as 
part of the treatment.  A February 1967 psychological 
consultation report reflects that the Veteran reported 
taking Valium tablets to relieve his chronic back 
discomfort.  One assessment of the chronic back complaints 
was a psychoneurosis.  A September 1967 entry reflects a 
diagnosis of muscle strain.  Service treatment records also 
included the Veteran's report at service separation 
(November 1968) of recurrent back pain for the previous two 
and a half years that impaired the ability to walk and bend, 
and that he had been treated for the back pain.  

The evidence before VA at the time of the prior final 
decision in July 1974 included post-service treatment 
records that reflect that in February 1969 the Veteran 
reported an old back injury, with a clinical impression of 
chronic lumbosacral strain.   

The evidence before VA at the time of the prior final 
decision in July 1974 also includes a VA examination report 
with X-rays dated in May 1974 that reflects the Veteran's 
reported history of low back injury in service in 1966; 
treatment in service; chronic low back symptoms in service; 
continuous low back symptoms since service; clinical 
findings of partial lumbarization of S1 with narrowing of 
the intervening disc space; and the VA examiner's assessment 
of no demonstrable orthopedic disability. 

Additional evidence received since the July 1974 rating 
decision denial of reopening includes clinical records dated 
from December 2004 to April 2009, which show that the 
Veteran complained of back pain, assessed as "muscle spasm."  
Also of record is a February 2008 X-ray of the lumbar spine 
which demonstrated small anterior osteophytes on the lower 
lumbar spine.   

The evidence demonstrating assessments of muscle spasm and 
osteophytes of the lumbar spine is suggestive of a current 
lumbar spine disability.  Because the basis of the last 
final decision in July 1974 included that there was no 
evidence of a current disability of the back, the newly 
submitted evidence is both new and material.  This new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact of current disability that is necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
Accordingly, the claim for service connection for a lumbar 
spine disability is reopened.  

Duties to Notify and Assist

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, because the Board is 
finding that new and material evidence has been received and 
is reopening service connection for a low back disorder, 
there is no prejudice to the Veteran in proceeding with the 
issue of reopening.    


ORDER

New and material evidence has been received to reopen 
service connection for a lumbar spine disability; to that 
extent, the claim is granted.




REMAND

Additional development is needed prior to further 
disposition of the claim of entitlement to service 
connection for a lumbar spine disability.

In January 2010 personal hearing testimony before the Board, 
the Veteran described a lengthy in-service history of low 
back pain for which he sought treatment on numerous 
occasions.  He related his back pain to in-service duties as 
a supply service specialist, which required him to 
frequently lift heavy boxes while working in the warehouse 
of a commissary.  He did not recall sustaining any specific 
injury to the back, but rather that he had developed back 
pain after repetitive lifting of boxes.

The Veteran's service treatment records corroborate his 
account of having frequently sought treatment for complaints 
of low back pain.  His complaints were variously assessed as 
lumbosacral strain, muscle spasm, and myositis.  X-ray 
examination of the lumbar spine was negative.  On 
examination in November 1968, prior to separation from 
service, the Veteran reported a two and one-half year 
history of recurrent back pain, for which he had been 
treated with Darvon and bed rest.  He was not receiving any 
treatment, however, currently.  Physical examination 
revealed no abnormalities of the lumbar spine.  

In his January 2010 hearing before the Board, the Veteran 
testified that his back had continued to bother him since 
his separation from service.  The Veteran is competent to 
report that he experienced back pain in service.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
His testimony in this regard has also been credible.  His 
spouse corroborated the Veteran's report of recurrent back 
pain since service.

The Veteran testified that he sought treatment for back pain 
from a VA facility in Chicago, approximately 4 to 6 months 
after his separation from service (November 1968).  These 
records have not been associated with the claims file.  As 
these records may contain evidence pertinent to the 
Veteran's claim, they are relevant and should be obtained. 
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992). Similarly, as the most recent VA clinical 
records of record are dated in April 2009, the RO should 
obtain all VA clinical records dated since April 2009 and 
associate them with the claims file.  Id.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Veteran has not yet been 
afforded a VA examination in conjunction with his current 
claim.  As the Veteran contends that his current back 
disability is related to his service, and it remains unclear 
to the Board whether the Veteran's current back disability 
may be related to in-service duties involving heavy lifting, 
the Board finds that a remand for an examination and medical 
nexus opinion is required.  38 C.F.R. § 3.159(c)(2) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the reopened issue of service connection for 
lumbar spine disability is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file records from the Chicago, Illinois, 
VA Medical Center dated in 1969, and 
records from the VA Medical Center in 
Memphis, Tennessee, dated from April 2009 
to the present.  If these records are no 
longer on file, a request should be made 
to the appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Schedule the Veteran for a VA 
orthopedic examination for the purpose of 
obtaining an opinion as to whether it is 
as likely as not that the Veteran's 
current back disability is related to his 
active service, including to reported back 
injury in service, chronic low back pain 
and symptoms in service, and diagnoses in 
service.  The examiner should offer an 
opinion as to whether it is as likely as 
not (50 percent probability or greater) 
that the current lumbar spine disability 
is related to trauma sustained in service 
as a result of heavy lifting, or 
otherwise.  In this regard, the VA 
examiner should consider the Veteran's 
statements regarding the incurrence of the 
back disability, including his credible 
testimony of in-service back injury, 
treatment, chronic low back pain; service 
treatment records that include reference 
to back injury, chronic low back 
complaints and treatment, and various 
diagnoses of myositis, lumbosacral strain, 
muscle strain; the history of chronic low 
back pain the Veteran reported at service 
separation in November 1968; credible 
statements regarding the continuity of low 
back symptomatology since service; as well 
as the lay statements provided by the 
Veteran's spouse regarding the incurrence 
of the low back injury in service and the 
continuity of low back symptomatology 
since service.  

The relevant documents in the claims file 
should be made available to and reviewed 
by the VA examiner, and the examiner 
should indicate in the examination report 
that these documents were reviewed.  The 
rationale for all opinions, with citation 
to relevant medical findings or medical 
authority, should be provided.

3.  Then, readjudicate the claim for 
service connection for a lumbar spine 
disorder.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case.  Then, return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


